Case 2:16-cr-00108-SPC-CM Document 65 Filed 05/26/20 Page 1 of 4 PageID 289



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                      CASE NO.: 2:16-cr-108-FtM-38CM

BRIAN KEITH DICKS


                                          ORDER1

       Before the Court is pro se Defendant Brian Keith Dicks’ letter motion for

compassionate release because of the COVID-19 pandemic (Doc. 61) and the

Government’s response in opposition (Doc. 63). For the below reasons, the Court denies

the motion.

       In October 2017, the Court sentenced Dicks to 57 months’ imprisonment for a drug

offense. (Doc. 57).     Dicks is 40 years old, incarcerated at Yazoo City Low FCI, and

projected to be released on January 9, 2022. (Doc. 63 at 2). Dicks now seeks to be

released to home confinement because of COVID-19, his hypertension, and his personal

growth while incarcerated. The Government opposes the motion because Dicks has not

met the statutory exhaustion requirements for filing such a motion, and he has not shown

any medical conditions to satisfy the requirements for compassionate release. The Court

agrees with the Government.

       A court may not modify a term of imprisonment once imposed, except if it finds that

“extraordinary and compelling reasons warrant such a reduction.”                  18 U.S.C.



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:16-cr-00108-SPC-CM Document 65 Filed 05/26/20 Page 2 of 4 PageID 290



§ 3582(c)(1)(A)(i). The court may entertain a motion on a modification from the (1)

Director of the Bureau of Prisons (“BOP”); or (2) “defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Id.

       Dicks does not seek a reduction in his sentence. Rather, he wants to serve the

rest of his term in home confinement. That request falls outside § 3585(c)’s limited grant

of authority for this Court to modify his sentence post-conviction. Because § 3582(c) does

not give the Court authority to grant home confinement and because Dicks offers no

statutory authority to support his request for the relief, the Court denies his request for

home confinement.

       Even setting aside that flaw to Dicks’ request, he has neither exhausted his

administrative remedies nor shown extraordinary and compelling reasons for

compassionate release. Dicks—not the BOP—has filed the letter motion. And Dicks

admits that he has not exhausted his administrative requirements, as he sent a petition

to the Warden on April 22, 2020. And, as of May 15, the Warden still had not decided his

petition. (Doc. 63 at 12). Because thirty days has not yet lapsed since the Warden’s

office received Dicks’ compassionate release request, Dicks’ motion is foreclosed. See

United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020) (denying a defendant’s motion

for compassionate release because he did not give the BOP thirty days to respond). In

short, because Dicks has not exhausted his administrative remedies, the Court lacks

authority to grant him relief under § 3582(c)(1)(A)(i).




                                              2
Case 2:16-cr-00108-SPC-CM Document 65 Filed 05/26/20 Page 3 of 4 PageID 291



      Even if Dicks exhausted his administrative remedies, he fails to show

“extraordinary and compelling” reasons to warrant compassionate release. A reduction

for extraordinary and compelling circumstances must be consistent with the United States

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A). From there,

courts rely on U.S.S.G. § 1B1.13, which lists four extraordinary and compelling

circumstances: serious medical condition, advanced age and deteriorating health, family

circumstances, and other extraordinary and compelling reasons the BOP Director

determines. U.S.S.G. § 1B1.13, cmt. n.1.

      None of the circumstances Dicks relies on falls within the Commission’s policy

statement.   He provides no medical evidence to support him having hypertension.

See United States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2

(M.D. Fla. June 7, 2019) (noting that defendants cannot “self-diagnose their own medical

conditions” and denying compassionate release because of absence of corroboration

from medical provider that defendant could not provide self-care or suffers a serious

medical condition). He is forty years old and does not allege his health is deteriorating.

And the BOP Director has not found COVID-19 alone to be a basis for compassionate

release. See United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2

(N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-19 do

not meet the criteria for extraordinary and compelling reasons for a reduction in sentence

set forth in the Sentencing Commission’s policy statement on compassionate release,

U.S.S.G. § 1B1.13.”).

      In conclusion, although the Court understands Dicks’ concern about COVID-19, it

does not possess the authority to modify or reduce his sentence under the facts. Also,




                                            3
Case 2:16-cr-00108-SPC-CM Document 65 Filed 05/26/20 Page 4 of 4 PageID 292



Dicks has not established that the steps being taken by the BOP and his current facility

are insufficient under his personal circumstances.

      Accordingly, it is now

      ORDERED:

      Defendant Brian Keith Dicks’ letter motion for compassionate release because of

the COVID-19 pandemic (Doc. 61) is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on this 22nd day of May 2020.




Copies:
Counsel of Record




                                           4
